Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Detailed Action
	This action is in response to the papers filed November 17, 2021.

Amendments
           Applicant's amendment, filed 11/17/2021, is acknowledged. 
	Claims 1-9, 13-14, 17-18 are cancelled.
	Claims 10, 16, and 19 are amended.
	New claims 20-21 are added.
	Claims 10-12, 15-16, 19-21 are pending.
Claims 10-12, 15-16, 19-21 are under examination. 

	



Priority
	This application is a National Stage of International Application No. PCT/JP2017/007029 filed February 24, 2017, claiming priority based on Japanese Patent Application No.  JP2016-037519 filed February 29, 2016. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). While a certified copy of the foreign patent application is provided with the instant application, a certified English translation of said foreign patent application has not been provided.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 06/17/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. In particular, the prior rejections of the claims under 35 U.S.C. 103 have been withdrawn because Applicant’s claim amendment filed 11/17/2021 necessitates new grounds of rejection. Applicant’s remarks filed 11/17/2021 have been carefully considered; however, the arguments are moot because they do not challenge any subject matter specifically raised by the newly applied rejections set forth this Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19-21 are each dependent on a canceled claim (claim 1) and is therefore incomplete. Accordingly, the terms “the fluorescent protein”, “the enzyme”, and “each spheroid formed in each well” lack antecedent basis. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 10-12, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a plate on which a plurality of wells are regularly arranged (well plate)”. It is unclear how the parenthetical phrase “(well plate)” modifies the scope of the element of “a plate on which a plurality of wells are regularly arranged”. To the extent that a “well plate” is recited as an example of a “plate on which a plurality of wells are regularly arranged”, it is noted that such a recitation renders the claim indefinite because it is unclear whether the limitations of the provided example are part of the claimed invention.  See MPEP 2173.05(d). For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 11-12, 15-16 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.

Claims 10-12, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a visualized enzymatic activity”, which is not defined by the claims or specification, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear how a “visualized” enzymatic activity is different from an enzymatic activity that is not “visualized”. It is further unclear whether the modifier “visualized” renders the “enzymatic activity” relative to the observer of the enzymatic activity, or if infringement only occurs when the enzymatic activity is “visualized” by an observer. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Dependent claims 11-12, 15-16 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.

Claims 10-12, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites, in the last wherein clause, “wherein each spheroid formed of the cells in each well of the regularly arranged wells has an equal size to each other such that a Z' value exceeds 0.5, the Z' value being determined by the following equation: Z' = 1 - (3 SD of high control + 3 SD of low control)/(mean of high control - mean of low control)”. This recitation is considered indefinite so as to render the subject matter Applicant is attempting to claim generally unclear. As an initial matter, it is unclear if the term “SD” in the equation refers to a standard deviation or has 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12, 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 10 recites “a reporter gene encoding an enzyme or a fluorescent protein”. This limitation lacks sufficient written support in the application as originally filed. The limitation “a reporter gene encoding an enzyme or a fluorescent protein” embraces any reporter gene encoding an enzyme and any reporter gene encoding a fluorescent protein. Paragraph [0037] on page 17 of the specification as originally filed describes a reporter gene, generally, and further describes green fluorescent protein (GFP), Discosoma sp. red fluorescent protein (DsRed), chloramphenicol acetyltransferase (CAT), and β-glucuronidase (GUS) as specific examples of a reporter gene. However, nowhere in the specification as originally filed can the Examiner identify written support for a genus of reporter genes encoding an enzyme and a genus of reporter genes encoding a fluorescent protein, as recited in claim 10. For these reasons, claim 10 is directed to new matter. Dependent claims 11-12, 15-16 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 15-16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al. “Loss of cancer drug activity in colon cancer HCT-116 cells during spheroid formation in a new 3-D spheroid cell culture system” Experimental cell research Vol. 318,13 (2012): Masayuki et al. (published: 1994), of record in IDS; and Zhang et al. (1999) “A Simple Statistical Parameter for Use in Evaluation and Validation of High Throughput Screening Assays” JOURNAL OF BIOMOLECULAR SCREENING, Volume 4, Number 2, pages 67-73.
Regarding claim 10, Karlsson teaches a method for screening for a substance that acts on spheroid formation (see Abstract; see also page 1579, col. 2, subsection: FLR, “The fluorescence signal generated from HCT116 wt/GFP cells, cultured as monolayers or spheroids, were quantified in the IncuCyte® at a wavelength of 450–490 nm/500–530 nm (excitation/ emission) after the incubation period of 72 h with drug. … With these settings, fluorescent areas were in accordance with visual estimation of cell-/spheroid growth.”), which comprises the following steps:
(1) introducing a reporter gene encoding a fluorescent protein into cells to obtain cells into which the reporter gene have been introduced (see page 1578, col. 2, subsection: Assessment of spheroid hypoxia);
(2) inoculating the cells on a plate on which a plurality of wells are regularly arranged (well plate), at a density effective for formation of spheroid, and culturing the cells in the plurality of the wells (see [age 1578, col. 1, subsection: Formation of spheroid; see also Figure 1 on page 1580);
(3) contacting the cells with a test substance (see page 1579, col. 1, subsection: Spheroid experiments); and
(4) measuring fluorescence from the cells by automated operation (see page 1579, col. 2, subsection: FLR).
Claim 10 further recites that the step of measuring fluorescence is performed “to evaluate action of the test substance on spheroid formation on the basis of the measured fluorescence as an index”. That is, claim 10 merely indicates that the step of measuring fluorescence is performed for the intended purpose (intended use) of evaluating the action of the test substance on spheroid i.e. “to evaluate action of the test substance on spheroid formation on the basis of the measured fluorescence as an index”) without providing any distinct definition of any of the claimed structure and/or method steps. In particular, the intended purpose recitation does not clearly limit the identity of the cells used in step (2) and/or the “test substance” used in step (3), especially when considering that the method is directed to a screen of many test substances having unknown functional activity (under the broadest reasonable interpretation). For these reasons, the recitation “to evaluate action of the test substance on spheroid formation on the basis of the measured fluorescence as an index” is not considered to further limit the method of claim 10.
Karlsson does not teach wherein each of the wells has a lowly adsorptive bottom having a U-shaped section (compare to Figure 1 on page 1580). Prior to the effective filing date of the instantly claimed invention, Masayuki is considered relevant prior art for teaching a method for producing a plurality of regularly arranged spheroids having equal sizes (see ABSTRACT, “A cell is seeded into a multi-plate having … wells whose bottom surface has … a hemispherical shape … and whose surface is hydrophilic, and 1 cell aggregates are formed per 1 containers. … a spherical cell aggregate naturally forms with progress of culture, … and a size of a cell aggregate is easily controlled. It is possible to form many cell aggregates having substantially the same size and function”; see also [0001], “More particularly, this invention relates to a method of forming a single substantially identical size cell aggregate in each well or forming 1 cell aggregates in a tube in a plate having multiple wells like a multiplate”), which comprises the following steps:
(1) a step of inoculating cells on a plate on which a plurality of wells are regularly arranged (well plate), wherein each of the wells has a lowly adsorptive bottom having a U-shaped section, at a 3 /ml … The results are as shown in Table 1 and only a single cell aggregate could be formed in all wells”; see ABSTRACT, “A cell is seeded into a multi-plate having … wells whose bottom surface has … a hemispherical shape”; see also [0011], “The basic shape of the culture container used in the present invention may be … a hemispherical shape (a U-shaped cross section)”; and see paragraph [0013], which discloses that it is necessary that the bottom surface of the well has a water contact angle of 30 degrees or less, preferably 10 degrees or less); and
(2) a step of culturing the cells in the plurality of the wells (see [0023-0024], “Each well of each plate was seeded with 0.2 ml of HeLa (human cervical carcinoma cells) at a concentration of 1 x 103 /ml … The results are as shown in Table 1 and only a single cell aggregate could be formed in all wells”).
Masayuki further teaches the use of the cell culture for “evaluation of drugs” (see ABSTRACT; see also [0020]).
Masayuki teaches that the advantage of using a well-plate, wherein each of the wells has a lowly adsorptive bottom having a U-shaped section, is that it enables the formation of a single spherical cell aggregate (spheroid) in each well of the well-plate, wherein each spheroid has substantially the same size (uniform size). See Abstract; paragraphs [0001, 0004, 0007]. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute the well-plate, as taught by Karlsson, with a well-plate wherein each of the wells has a lowly adsorptive bottom having a U-shaped section, as taught by Masayuki, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to performed said substitution in order 
Paragraph [0022] of the instant specification defines the expression “lowly adsorptive” as “a property of showing low adsorption or adhesion to proteins or cells”. Paragraph [0022] of the instant specification further discloses, in order to make the wells lowly adsorptive, using “a material showing an instant water contact angle of, for example, 45° or smaller, preferably 40° or smaller, more preferably 20° or smaller”. As discussed above, the cells cultured in Masayuki’s invention form spheroids, as opposed to adhering to the well surfaces. Moreover, Masayuki further discloses that it is necessary that the bottom surface of the well has a water contact angle of 30 degrees or less, preferably 10 degrees or less (see paragraph [0013]). Thus, the wells used in Masayuki’s invention is considered to have a “lowly adsorptive” bottom.
Claim 10 recites, in the last wherein clause, “wherein each spheroid formed of the cells in each well of the regularly arranged wells has an equal size to each other such that a Z' value exceeds 0.5, the Z' value being determined by the following equation: Z' = 1 - (3 SD of high control + 3 SD of low control)/(mean of high control - mean of low control)”. As discussed above in the rejection under 35 U.S.C. 112(b), this recitation is considered indefinite so as to render the subject matter Applicant is attempting to claim generally unclear. The recitation appears to relate the Z’ value to the “equal size” of the formed spheroids. Paragraph [0028] of the instant specification (page 14) discloses that a Z’ value exceeding 0.5 “provides spheroids having equal sizes”. As discussed above, Masayuki teaches that the advantage of using a well-plate, wherein each of the wells has a lowly adsorptive bottom having a U-shaped section, is that it enables the formation of a single spherical cell aggregate (spheroid) in each well of the well-plate, wherein each spheroid has substantially the same size (uniform size). See Abstract; paragraphs [0001, 0004, 0007]. Accordingly, Masayuki is  SD of high control + 3 SD of low control)/(mean of high control - mean of low control)” under the broadest reasonable interpretation because Masayuki provides spheroids of equal size. 
In addition, prior to the effective filing date of the instantly claimed invention, Zhang teaches a screening window coefficient, called “Z-factor”, which is suitable for assay quality assessment for screenings. See Abstract. The Z-factor is defined by the equation: Z = 1 - (3 SD of sample + 3 SD of control) / |mean of sample - mean of control|, wherein SD is the standard deviation. A Z-factor value of 1 > Z ≥ 0.05 (i.e. a Z-factor value exceeding 0.5) provides an “excellent assay” rating to the screening. See Table 1 on page 71. Accordingly, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to provide a Z-factor value (as defined by Zhang) that exceeds 0.5 because such a Z-factor value is an indicator of an “excellent assay” according to Zhang. 
Regarding claim 11, Karlsson teaches wherein the cell are cancerous cells (see page 1578, col. 1, subsection: Cell line and stock cell culture). Masayuki discloses that the cells are HeLa cells, which is a cancer cell line (see [0023-0024], “Each well of each plate was seeded with 0.2 ml of HeLa (human cervical carcinoma cells) at a concentration of 1 x 103 /ml … The results are as shown in Table 1 and only a single cell aggregate could be formed in all wells”).
Regarding claim 12, Karlsson discloses inoculation of 200 µl cell suspension comprising 5 x 103 cells (see page 1578, col. 1, subsection: Formation of spheroids), which is equivalent to a density of 2.5 x 104 cell/mL. Masayuki discloses inoculation at a density of 1 x 103 cells/mL and 1.5 x 105 cells/mL (see [0023, 0026]).
Regarding claim 15, Karlsson uses a well-plate comprising 96 wells (see page 1578, col. 1, subsection: Formation of spheroids). Masayuki discloses wherein the well plate has 96 wells (see [0011], “Even if a new type of culture vessel is not molded, a commercially available product such as a 96 U multiplate as shown in FIG. 2 (having 96 wells with a hemispherical bottom surface) … can be used”; see also Figure 2).
Regarding claim 16, claim 16 recites “wherein the test substance is a candidate compound of anticancer agent”. This recitation does not clearly change or limit the structure and/or method steps of the independent claim 10 because it merely indicates an intended purpose of the claimed method of screening (i.e. to evaluate whether or not the test substance/candidate compound possesses anticancer properties) and does not provide any distinct definition of any of the claimed structure and/or method steps. In particular, the claimed method is directed to a screening of compounds with unknown functional properties, and therefore the “test compound” embraces both compounds that inherently possess anticancer properties and compounds that do not inherently possess anticancer properties, under the broadest reasonable interpretation.
Regarding claim 19, Karlsson discloses wherein the fluorescent protein is green fluorescent protein (see page 1578, col. 1, subsection: Cell line and stock cell culture).
Regarding claim 21, Karlsson discloses plating 5 x 103 in each well for formation of spheroids. See page 1578, Materials and methods, Formation of spheroids. Masayuki seeds 0.2 mL of cell suspension at a concentration of 1 x 103 cells/mL for formation of spheroids (paragraph [0023]), which is equivalent to 0.2 x 103 cells. Accordingly, the limitations of claim 21 are fairly taught by Karlsson and Masayuki.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al. “Loss of cancer drug activity in colon cancer HCT-116 cells during spheroid formation in a new 3-D spheroid cell culture system” Experimental cell research Vol. 318,13 (2012): 1577-85; Japanese patent document JPH06327462 A to Masayuki et al. (published: 1994), of record in IDS; and Zhang et al. (1999) “A Simple Statistical Parameter for Use in Evaluation and Validation of High Throughput Screening Assays” JOURNAL OF BIOMOLECULAR SCREENING, Volume 4, Number 2, pages 67-73, as applied to claims 10-12, 15-16, 19, and 21 above; and in further view of US 2010/0136524 A1 to Yamauchi et al.
Regarding claim 20, as discussed above, Karlsson discloses wherein the reporter gene encodes for green fluorescent protein (GFP). See page 1578, col. 1, subsection: Cell line and stock cell culture. Prior to the effective filing date of the instantly claimed invention, Yamauchi is considered relevant prior art as being related to screening methods for drugs (see Abstract) and teaching reporter genes encoding a detectable protein or enzyme, including GFP and β-glucuronidase (GUS). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a reporter gene encoding GFP, as taught by Karlsson, with a reporter gene encoding GUS, as taught by Yamauchi, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention and Yamauchi teaches that the reporter gene may encode either GFP or GUS for screening methods.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633